
	

113 HR 5142 : To designate the facility of the United States Postal Service located at 113 West Jackson Street in Rich Square, North Carolina, as the “Chief Joseph E. White, Jr. Post Office Building”.
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5142
		IN THE SENATE OF THE UNITED STATES
		November 18, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 113 West Jackson Street in
			 Rich Square, North Carolina, as the Chief Joseph E. White, Jr. Post Office Building.
	
	
		1. Chief Joseph E. White, Jr. Post Office Building
			(a)DesignationThe facility of the United States Postal Service located at 113 West Jackson Street in Rich Square,
			 North Carolina, shall be known and designated as the Chief Joseph E. White, Jr. Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Chief Joseph E. White, Jr. Post Office Building.
			
	Passed the House of Representatives November 17, 2014.Karen L. Haas,Clerk
